NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1845-18T3

ZEENA PAUL,

          Plaintiff-Appellant,

v.

BIJOY K. PAUL,

     Defendant-Respondent.
_________________________

                    Submitted November 18, 2019 – Decided December 3, 2019

                    Before Judges Rothstadt and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Monmouth County,
                    Docket No. FM-13-0890-12.

                    The Law Office of Rajeh A. Saadeh, LLC, attorneys for
                    appellant (Rajeh A. Saadeh and Stilianos Michael
                    Cambilis, on the briefs).

                    Law Office of Edward Fradkin, LLC, attorneys for
                    respondent (Edward Peter Fradkin, of counsel and on
                    the brief).

PER CURIAM
      The matter having been amicably adjusted and the parties having stipulated to the

dismissal of this appeal, it is hereby ordered that the appeal is dismissed with prejudice

and without costs.

      Dismissed.




                                                                                 A-1845-18T3
                                            2